                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In re:                                     )
                                           )
TIMOTHY MCCALLAN,                          )      BANKRUPTCY CASE NO.
                                           )      17-30961
         Debtor,                           )      Chapter 7
                                           )
CARLY WILKINS, as                          )      DISTRICT COURT MISC. NO.
Chapter 7 Trustee,                         )      2:19-MC-3854-WKW
                                           )
         Plaintiff,                        )      Bankruptcy Adversary Proceeding
                                           )      No. 18-03084
         v.                                )
                                           )
JEANNE MCCALLAN,                           )
                                           )
         Defendant.                        )

                      MEMORANDUM OPINION AND ORDER

         This court has in place a standing order that refers all bankruptcy cases and

related proceedings to the United States Bankruptcy Court for the Middle District of

Alabama. Unless this court withdraws the reference of jurisdiction to the bankruptcy

court, jurisdiction over bankruptcy cases and related proceedings resides with the

bankruptcy court.       Before the court is Defendant’s Motion to Withdraw the

Reference (Doc. # 1), filed pursuant to 28 U.S.C. § 157(d). This motion is due to be

denied at this time.
       The Defendant is Jeanne McCallan, wife of Timothy McCallan. Timothy

McCallan (McCallan) has been here before, and this court has previously described

his egregious conduct vis-à-vis this court at length.1 In a nutshell, McCallan has

willfully failed to comply with the bankruptcy court’s orders to account for the

whereabouts of the more than $100 million he stole from 30,000 victims. McCallan

has repeatedly lied to the bankruptcy court, and more than one attorney has been

suspended or disbarred from more than one state for their role in his fraud.2

Defendant, McCallan’s wife, is alleged to have received fraudulent transfers of more

than $10 million of the missing $100 million her husband has yet to account for.

(Bankr. Adv. P. No. 18-03084, Doc. # 1.)

       Defendant claims that under Stern v. Marshall, 131 S. Ct. 2594 (2011), the

bankruptcy court has no jurisdiction over Trustee’s fraudulent conveyance claims.

(Doc. # 1, at 2.) Many a law review article has pondered the parameters of Stern,

and whether fraudulent conveyance claims fall within its boundaries.3 For now, the

Supreme Court has deferred deciding whether fraudulent conveyance claims are



       1
         See McCallan v. Wilkins, No. 18-cv-117, 2018 U.S. Dist. LEXIS 44234, at *2–12 (M.D.
Ala. Mar. 19, 2018).
       2
          See McCallan v. Wilkins, No. 18-cv-608, 2018 U.S. Dist. LEXIS 157878, at *3–4 (M.D.
Ala. Sep. 17, 2018).
       3
        See, e.g., Laura B. Bartell, Stern Claims and Article III Adjudication — The Bankruptcy
Judge Knows Best?, 35 Emory Bankr. Dev. J. 13 (2019).


                                              2
indeed Stern claims.4 However, even assuming they are, a bankruptcy court is

permitted to “issue proposed findings of fact and conclusions of law to be reviewed

de novo by the district court.” Exec. Benefits Ins. Agency v. Arkison, 134 S. Ct.

2165, 2168 (2014). This court agrees with the way the Southern District of Florida

handled a similar post-Stern case:

       This case is in its early stages. Leaving adjudication of this case with
       the Bankruptcy Court means that the discovery issues, settlement
       conferences, and motion practice will be supervised in this adversary
       proceeding most efficiently by the same court that is currently
       supervising the other adversary proceedings filed in connection with
       the bankruptcy estate. Given these considerations, [Defendant] has not
       established cause for immediate withdrawal of the reference.

       [Defendant] is entitled to a trial by jury for all issues so triable.
       [Defendant’s] right to a jury trial is deemed preserved. [Defendant]
       does not consent to the Bankruptcy Court conducting a jury trial in this
       proceeding. As a result, the Bankruptcy Court may not try any issues
       as to [Defendant] that are triable by a jury. The reference as to this
       adversary proceeding shall be withdrawn as to [Defendant] if and when
       this matter is ready for trial. The reference of this adversary proceeding
       shall remain with the Bankruptcy Court as to all pretrial matters,
       including dispositive motions such as motions for summary judgment.
       A court may wait until the case is ready to go to trial before withdrawing
       the reference because allowing the bankruptcy court to resolve pretrial
       issues and enter findings of fact and recommendations of law on
       dispositive issues is consistent with Congress’ intent to let expert
       bankruptcy judges determine bankruptcy matters to the greatest extent
       possible. See also Stein v. Miller, 158 B.R. 876, 880 (S.D. Fla. 1993)
       (the defendants were not entitled to have dispositive motions decided


       4
          In Executive Benefits Ins. Agency v. Arkison, 134 S. Ct. 2165, 2174 (2014), the Supreme
Court “assume[d] without deciding” that a fraudulent transfer was a Stern claim. In other words,
the Supreme Court explicitly left this issue for another day. Subordinate courts are left to embrace
the gray.
                                                 3
      by the district court, despite the withdrawal of the reference for the
      purpose of jury trial).

In re Rothstein, Rosenfeldt, Adler, P.A., No. 11-62172, 2012 U.S. Dist. LEXIS

31578, at *13–15, (S.D. Fla. Mar. 9, 2012) (cleaned up). The bankruptcy court is

well-equipped to handle this case up to the eve of trial. Over the last five years,

Defendant has attended McCallan’s hearings in the bankruptcy court on at least six

occasions. (Bankr. Adv. P. No. 18-03084, Doc. # 1, at 3.) Additionally, this

adversary proceeding is one of nine McCallan-related proceedings currently pending

before the bankruptcy court. (Doc. # 3, at 3.) Leaving this case with the bankruptcy

court would allow discovery issues, motion practice, and settlement conferences to

be supervised efficiently by the same court that is currently supervising the other

adversary proceedings filed in connection with McCallan. Bankruptcy courts have

been around for a very long time, and for good reason. Indeed, although written

more than a century ago, the following may well apply here:

      Courts could not tolerate, and this court would be far from encouraging,
      any practices by which bankrupt debtors could convert their property
      into money on the eve of failure and deliver it over to wives . . . hoping
      thus to evade the powers of the bankruptcy tribunals. Under such
      circumstances, the wife should be regarded as agent of the husband, and
      treated accordingly.

In re Eddleman, 154 F. 160, 161–162 (W.D. Ky. 1907).

      The bankruptcy court and the Trustee in this case are commended for

diligently handling McCallan’s “extraordinary case of fraud on a massive scale that


                                          4
was perpetrated . . . on thousands of victims.” (Case No. 11-3007, Doc. # 361, at 2.)

To the extent that the bankruptcy court may not dispose of a pretrial matter, such as

a dispositive motion, that matter is referred to the bankruptcy court for a Report and

Recommendation. Defendant’s right to a jury trial is deemed preserved.

      For the reasons above, it is ORDERED that Defendant’s Motion to Withdraw

the Reference (Doc. # 1) is DENIED at this time. Defendant may move to withdraw

the reference when the case is ready for trial. The bankruptcy court shall enter a

Report and Recommendation as to findings of fact and conclusions of law on any

dispositive pretrial matters.

      This case shall remain open until further order of the court.

      DONE this 28th day of March, 2019.

                                          /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                          5
